DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first inventor to file provisions.
Response to Amendment
As per the instant Application 16/255,320, the examiner acknowledges the applicant's submission of the claim amendments dated 11/04/2020 and amending claims 1, 8 and 16 authorized by applicant on 1/22/2021. At this point, claims 1, 8 and 16 have been amended. Claims 1-20 are pending.
Examiner`s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Tyler Jeffs on January 22, 2021.
The application has been amended as follows:
1. (currently amended) A solid state drive (SSD) comprising:
dynamic random access memory (DRAM);
a DRAM buffer;
flash memory;
a solid state drive (SSD) controller configured to: 
translate a logical block address (LBA) from a computing device into internal locations corresponding to either the DRAM or the flash memory; 
write data to the flash memory from the DRAM independently of received commands from the computing device, wherein:
data writes are sent to block tables as well as the DRAM buffer; and
when more than half the DRAM buffer has been used, a set of completely written blocks are moved to the flash memory in a stripe fashion to free up the DRAM such that any LBA to be updated creates a new block for that LBA and data is stored in the DRAM to provide new data to be mixed with already written flash data; and
a peripheral component interconnect express (PCIe) bus configured to connect the SSD to a computing device such that a central processing unit (CPU) of the computing device exclusively reads data from, and writes data to, the DRAM; and [[,]

a power circuit configured to:
provide, following power down, power to the computing device to facilitate stripe writing the data to the flash memory; and
copy internal registers to the flash memory, wherein responsive to power being restored, the flash memory is stripe read and the DRAM and internal registers are restored, freeing the flash memory for a subsequent power down.
8. (currently amended)	A method, comprising:
(LBA) and a command word;
formatting the command via a non-volatile memory express (NVMe) controller;
storing the command in a command block of an SSD controller;
translating the LBA from the computing device into internal locations corresponding to either a dynamic random access memory (DRAM) or a flash memory;
determining, from a logical record (LR) table stored in a memory manager of the SSD controller, whether the logical block address maps to a location on the flash memory; and
when the logical block address maps to a pointer in the DRAM, executing the command in the DRAM based on the mapping, while preventing access of the computing device to flash memory of the SSD;
writing data to the flash memory from the DRAM independently of received commands from the computing device, wherein:
data writes are sent to block tables as well as a DRAM buffer; and
when more than half the DRAM buffer has been used, a set of completely written blocks are moved to the flash memory in a stripe fashion to free up the DRAM such that any LBA to be updated creates a new block for that LBA and data is stored in the DRAM to provide new data to be mixed with already written flash data;
providing, following power down, power to the computing device to facilitate stripe writing the data to the flash memory; and
copying internal registers to the flash memory, wherein responsive to power being restored, the flash memory is stripe read and the DRAM and internal registers are restored, freeing the flash memory for a subsequent power down.
16. (currently amended) A solid state drive (SSD) comprising:
dynamic random access memory (DRAM);
a DRAM buffer;
flash memory comprising:
multiple flash die;
at least one flash interface controller configured to buffer data to be written to a subset of the multiple flash die from the DRAM; and
a flash controller per flash interface controller and paired with a flash die, the flash controller configured to manage data access into and out of the flash die, wherein the data is stripe written into the flash die,
a peripheral component interconnect express (PCIe) bus coupling the SSD to a computing device; and
a solid state drive (SSD) controller comprising:
a non-volatile memory express (NVMe) controller configured to receive and format commands to access the SSD;
a command block configured to receive and store the commands, wherein a command includes a logical block address (LBA) and a command word, wherein the SSD controller is to translate the LBA from the computing device into internal locations corresponding to either the DRAM or the flash memory;
configured to manage data transfer into and out of the DRAM based on a mapping between the LBA of the command and a pointer to a location in the DRAM;
a logical flash controller configured to manage data transfer between the SSD and the computing device; and
a power circuit configured to:
provide, following power down, power to the computing device to facilitate stripe writing the data to the flash memory; and
copy internal registers to the flash memory, wherein responsive to power being restored, the flash memory is stripe read and the DRAM and internal registers are restored, freeing the flash memory for a subsequent power down
wherein:
	the solid state controller is configured to:
 translate the LBA from a computing device into internal locations corresponding to either the DRAM or the flash memory; 
write data to the flash memory from the DRAM independently of received commands from the computing device, wherein:
data writes are sent to block tables as well as the DRAM buffer; and
when more than half the DRAM buffer has been used, a set of completely written blocks are moved to the flash memory in a stripe fashion to free up the DRAM such that any LBA to be updated creates a new block for that LBA and data is stored in the DRAM to provide new data to be mixed with already written flash data;
less than all writes to the SSD are written to the flash memory; 
reads and writes to the DRAM are checked to determine if the data is in the DRAM or has been transferred to the flash memory; and
the DRAM reports data stored thereon is stored in the flash memory.
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/04/2020, and an agreement was reached on January 22, 2021 to amend claims 1, 8 and 16.  The 35 USC 102 Rejections of claims 1-20 have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 8 and 16, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…translate a logical block address (LBA) from a computing device into internal locations corresponding to either the DRAM or the flash memory; write data to the flash memory from the DRAM independently of received commands from the computing device, wherein: data writes are sent to block tables as well as the DRAM buffer; and 
a power circuit configured to: provide, following power down, power to the computing device to facilitate stripe writing the data to the flash memory; and copy internal registers to the flash memory, wherein responsive to power being restored, the flash memory is stripe read and DRAM and internal registers are restored, freeing the flash memory for a subsequent power down”.
The closest Prior art Yu et al. (US 8,959,280) teaches teaches that data write from host 100 will write into data in buffer 152 first, then after processing by the controller such as compression, it will write to data write cache 154, then write to flash memory 30. In the case of a large quantity of data continuously writing from host 100, writes to flash memory 30 will be the bottleneck. The data will be continuous writes into data write cache 154 until it is full, then the flow from data in buffer 152 to data write cache 154 will be stopped. If data in buffer 152 is also full, then the host will be notified to stop the traffic, and Host requests to data in a paging area of memory may also be included with temporary 60 files 112. Other host requests to non-temporary directories are split off as non-temp files 110. Non-temp files 110 are processed by page grouping processor 22 which groups pages from different host requests into flash blocks. This non-temp file data is stored in data write cache 111, in a non-temp-file 65 area of DRAM. When data write cache 111 is nearly full, blocks of data are castout and written to flash memory 30 (Column 5, lines 35-67, Column 6, lines 1-54 and Column 8, lines 1-13; FIGs.1 and 3), but does not teach  "translate a logical block address (LBA) from a computing device into internal locations corresponding to either the DRAM or the flash memory; write data to the flash memory from the DRAM independently of received commands from the computing device, wherein: data writes are sent to block tables as well as the DRAM buffer; and when more than half the DRAM buffer has been used, a set of completely written blocks are moved to the flash memory in a stripe fashion to free up DRAM such that any LBA to be updated creates a new block for that LBA and data is stored in DRAM to provide new data to be mixed with already written flash data.
Dependent claim(s) 2-7, 9-15 and 17-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 8 and 16 upon which claims 2-7, 9-15 and 17-20 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135